Citation Nr: 0605310	
Decision Date: 02/24/06    Archive Date: 03/01/06

DOCKET NO.  03-29 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The veteran had active service from July 1980 to September 
1987.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, mailed to the veteran by the RO in 
Winston-Salem, North Carolina.  

The veteran failed to report for a Travel Board hearing 
scheduled to be held at the RO in Winston-Salem in August 
2005.  To the Board's knowledge, the veteran has offered no 
explanation as to why he was unable to appear and he has 
since made no request for another hearing.  Accordingly, the 
Board will proceed to a decision on this appeal as if the 
hearing request had been withdrawn.  See 38 C.F.R. § 
20.704(d) (2005) [failure to appear for a scheduled hearing 
treated as withdrawal of request].  


FINDING OF FACT

A chronic back disorder was not present in service, arthritis 
of the back was not manifested within one year of the 
veteran's discharge from service, and the veteran's current 
back disability is not etiologically related to service.


CONCLUSION OF LAW

A back disability was not incurred in or aggravated by active 
duty, and the incurrence or aggravation of arthritis of the 
back during active duty may not be presumed.  38 U.S.C.A. 
§§ 1101, 1112, 1131, 1137 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking service connection for a low back 
disorder.  The Board will initially discuss certain 
preliminary matters, and will then address the pertinent law 
and regulations and their application to the facts and 
evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2005) provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  

In the case at hand, the notice required by the VCAA and the 
implementing regulation was provided in an April 2002 letter 
from the RO to the veteran and his representative, prior to 
the RO's initial adjudication of the claim.  Although this 
letter did not specifically inform the veteran that he should 
submit any pertinent evidence in his possession, it did 
inform him of the evidence that would be pertinent and that 
he should submit such evidence or provide the RO with the 
information and any authorization necessary for the RO to 
obtain the evidence on his behalf.  Therefore, the Board 
believes he was on notice of the fact that he should submit 
any pertinent evidence in his behalf.  In any event, the RO 
sent him another letter in and January 2005, which 
specifically informed him that he should submit any pertinent 
evidence in his possession.  The Board notes that, even 
though the letters requested a response within 60 days, they 
also expressly notified the veteran that he had one year to 
submit the requested information and/or evidence, in 
compliance with 38 U.S.C.A. § 5103(b) [evidence must be 
received by the Secretary within one year from the date 
notice is sent].  

The Board also notes that service medical records and 
pertinent VA medical records have been obtained.  Neither the 
veteran nor his representative has identified any existing, 
outstanding evidence, to include medical records, that could 
be obtained to substantiate the claim.  The Board is also 
unaware of any such outstanding evidence.  The veteran has 
submitted private medical records, and has confirmed the 
unavailability of additional records.  The record also 
reflects that the veteran has been afforded an appropriate VA 
examination.  The representatives contentions concerning the 
inadequacy of the examination are addressed below.

The Board acknowledges that the veteran's service medical 
records are not complete.  It appears that the RO has 
obtained certification from the National Personnel Records 
Center (NPRC) that it has forwarded to the RO all records 
available.  The veteran submitted additional service medical 
records in conjunction with a March 1990 claim for a separate 
issue, and stated in a March 1990 letter that he was in 
possession of his medical records and could supply copies of 
them.  The RO specifically requested that he submit those 
copies in an April 1990 letter.  The RO also sent a letter to 
the veteran in June 2002 specifically requesting that he 
submit any service medical records in his possession.  The 
veteran did submit additional records in September 2002.  
Nevertheless, the service medical records still appear to be 
incomplete, in that only the second page of the service 
separation examination is of record.  The Board has 
considered whether any additional development is warranted; 
however, it appears that the RO has already made exhaustive 
efforts to obtain the records, both from NPRC and from the 
veteran, and there is no indication from the claims file that 
any additional source of records exists.  Accordingly, the 
Board does not believe that there is a reasonable possibility 
that a remand for additional development would be fruitful.  
In light of the absence of a portion of the service medical 
records, the Board has a heightened duty to explain its 
findings and conclusions and to consider carefully the 
benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991).  

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the RO were 
insignificant and non prejudicial to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the Board will address the merits of the claim.  

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131.  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests arthritis to 
a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Service medical records show that the veteran was seen in 
October 1986 with back complaints, but they do not show that 
he was found to have a chronic back disorder.  The diagnosis 
in October 1986 was low back strain.  The report of 
examination for discharge is incomplete and contains only the 
second page.  However, it shows the examiner's summary of 
diagnoses and defects, which does not include any reference 
to a back disorder.  It also includes the veteran's statement 
that there had been no significant change in his health since 
the last examination.  A report of medical history at 
separation shows the veteran's statement that he had no 
history of "Recurrent back pain."  

Although the post-service medical evidence of record shows 
that the veteran currently has a back disability, there is no 
post-service medical evidence of a back disorder until at 
least six years after the veteran's discharge from service.  
There is also no medical evidence of a nexus between the 
veteran's current back disability and his military service.  
Moreover, a VA physician who examined the veteran and 
reviewed the claims folder in July 2003 has opined that the 
veteran's current back disability is not etiologically 
related to his military service.

In essence, the evidence of a nexus between the veteran's 
current back disability and his military service is limited 
to the veteran's own statements.  This is not competent 
evidence of the alleged nexus since laypersons, such as the 
veteran, are not qualified to render an opinion concerning 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  

In light of its heightened duty to explain its findings and 
conclusions and to consider carefully the benefit-of-the-
doubt rule, the Board must acknowledge several contentions of 
the veteran and his representative, as stated in the January 
2006 informal hearing and other submissions.  First, the 
representative contends that the July 2003 VA examiner's 
opinion is inconclusive.  The representative argues that the 
July 2003 examiner's statement that "it would not be 
possible to state that the veteran's episode [in service] is 
the cause of the problem at this time" is, in the 
representative's view, the equivalent of a statement that it 
is not possible to determine "whether" there is such 
linkage.  

The representative cited the Court's holding in Perman v. 
Brown, 5 Vet. App. 237 (1993) for the proposition that 
"where the doctor says it is impossible to determine whether 
there is linkage with service-that statement is 'non-
evidence' and cannot be used to deny a claim."  Conceding 
for the sake of discussion that this accurately represents 
the Court's holding in Perman, the Board simply points out 
that the July 2003 examiner did not use the term "whether."  
The term "whether" also implies the alternative "not" as 
in "whether or not."  See Webster's Revised Unabridged 
Dictionary (1998) [whether is used to introduce the first of 
two or more alternative clauses; when the second of two 
alternatives is the simple negative of the first it is 
sometimes omitted entirely as being distinctly implied in the 
whether of the first].  In essence, the use of the term 
"whether" in the representative's example indicates that 
neither a positive nor a negative relationship can be 
determined.  Indeed, in Perman, the opinion in question left 
no doubt as to its inconclusive nature, as the examiner 
stated that he was "unable to provide a definite answer."  
Perman, 5 Vet. App at 241.  This is not the situation with 
respect to the present case.  Here, the July 2003 examiner's 
opinion clearly indicates that only a positive relationship 
or nexus is ruled out.  

Although the Board believes that the intent of the July 2003 
examiner's opinion is clear, it also notes that the Court has 
held that the use of cautious language does not always 
express inconclusiveness in a doctor's opinion on etiology.  
Cf. Watai v. Brown, 9 Vet. App. 441 (1996) [well-groundedness 
determination].  According to the Court, an etiological 
opinion should be viewed in its full context, and not 
characterized solely by the medical professional's choice of 
words.  Lee v. Brown, 10 Vet. App. 336 (1997).  The July 2003 
examiner's opinion, when viewed in the context of his 
reasoning, i.e., that there was only a single episode of back 
symptoms in service, and that there was no post-service 
treatment until the mid-1990s, is clearly intended to 
indicate that there is no relationship to service.

The representative also argued that the July 2003 examiner 
ignored the veteran's statements with respect to his injury 
in service, his airborne status and rigorous training in 
service, and his continuing symptomatology after service.  
The Board finds that this is simply not accurate.  The July 
2003 examiner specifically noted that the veteran "gives a 
history of problems of low back pain relating to parachute 
jumps and special forces training."  Moreover, he clearly 
reviewed and discussed the contents of the claims file, and 
the veteran was given the opportunity to discuss his history 
personally with the examiner.  Contrary to the 
representative's assertion that the veteran's history was 
ignored, his history, in-service and post, as well as his 
current complaints, were discussed at length by the examiner.  

That the examiner's findings do not support the veteran's 
complaints is not a reason to find the examination 
inadequate.  Moreover, as persons without medical training, 
the veteran and his representative are not competent to 
comment on matters requiring medical expertise, such as the 
adequacy of a medical examination.  See Espiritu, 2 Vet. App. 
492, 494-5.  Accordingly, the Board rejects the request that 
another examination be scheduled.  

The representative also posited that airborne troops often 
develop severe back conditions later in life, long after they 
have completed their military service, and that this avenue 
should have been investigated by VA.  In the Board's view, 
this is little more than an anecdotal observation on the part 
of the representative.  Service connection requires evidence 
of an injury or disease in service.  It is not granted on the 
basis of a particular military assignment or occupational 
specialty.  Moreover, vague allegations with respect to 
possible injuries not recorded in the service records and not 
otherwise identified by the veteran do not invoke a duty on 
the part of VA to conduct an investigation, as the 
representative asserts.  See Counts v. Brown, 6 Vet. App. 
473, 478-9 (1994) and Gobber v. Derwinski, 2 Vet. App. 470, 
472 (1992) [VA's . . . . "duty to assist" is not a license 
for a "fishing expedition" to determine if there might be 
some unspecified information which could possibly support a 
claim].  

The representative also cited the case of Kowalski v. 
Nicholson, 19 Vet. App. 171 (2005) for the proposition that 
the Board may not disregard a medical opinion solely on the 
rationale that the medical opinion was based on a history 
given by the veteran, unless that history has been rejected 
as inaccurate or inconsistent with the veteran 's service.  
However, in this case, there is no such opinion of record.  A 
January 2002 pre-surgical evaluation by the veteran's private 
physician, C.M.W, M.D., simply made reference to the 
veteran's history of jumping out of airplanes.  That report 
does not contain a nexus opinion.  The only competent medical 
opinion of record with respect to a nexus to service is the 
July 2003 opinion, which is negative.

While, as pointed out by the representative, the veteran's 
statements with respect to his symptoms in service and 
continuing symptomatology after service are competent 
evidence, even if conceded that the veteran had continuous 
back symptoms after service, in Voerth v. West, 13 Vet. App. 
117 (1999), the Court stated that the continuity of 
symptomatology provision does not relieve a claimant of the 
burden of providing a medical nexus.  Rather, a claimant 
diagnosed with a chronic condition must still provide a 
medical nexus between the current condition and the putative 
continuous symptomatology.  Until the claimant presents 
competent medical evidence to provide a relationship between 
a current disability and either an in-service injury or 
continuous symptomatology, the claimant cannot succeed on the 
merits of the claim.  

The Board also notes that other post-service evidence 
conflicts with the veteran's statements with respect to 
continuing symptomatology.  The veteran was not only examined 
after service in May 1990, he also filed a service connection 
claim in March 1990, at which time he made no mention of a 
back disability.  See Curry v. Brown, 7 Vet. App. 59 (1994) 
[a veteran's version of events from past may be of limited 
credibility and probative value in the absence of medical 
records showing treatment for the claimed disorder]; Shaw v. 
Principi, 3 Vet. App. 365 (1992) [a veteran's delay in 
asserting a claim can constitute negative evidence that 
weighs against the claim].

The Board also acknowledges the veteran's argument with 
respect to the benefit-of-the-doubt doctrine.  However, the 
benefit of the doubt is for application where there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 
Vet. App. at 53.  In this case, the evidence with respect to 
nexus preponderates against the veteran.  Accordingly, the 
Board must conclude that service connection for a back 
disability is not warranted.


							(CONTINUED ON NEXT PAGE)



ORDER

Service connection for a back disability is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


